                               IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF UTAH


    KRISTINA ZEMAITIENE, an individual,

                 Plaintiff,                               ORDER ADOPTING REPORT AND
                                                              RECOMMENDATION
          v.

    CORPORATION OF THE PRESIDING
    BISHOP OF THE CHURCH OF JESUS                                 Case No. 2:16-cv-1271
    CHRIST OF LATTER-DAY SAINTS, a
    Utah corporation doing business as                         Chief Judge Robert J. Shelby
    DESERET INDUSTRIES; and MELANIE
    PERRY, an individual;                                    Magistrate Judge Evelyn J. Furse

                 Defendants.


              The undersigned referred this case to Magistrate Judge Evelyn J. Furse pursuant to

28 U.S.C. § 636(b)(1)(B).1 On June 14, 2019, Judge Furse issued a Report and

Recommendation2 concerning Plaintiff Kristina Zemaitiene’s Motion for Leave to File a Second

Amended Complaint.3 Judge Furse recommends the court deny Plaintiff’s Motion for two

reasons.4 First, Judge Furse recommends this court find Plaintiff’s “proposed constructive

discharge claim futile because she failed to timely exhaust her administrative remedies with

respect to the claim.”5 Second, Judge Furse recommends this court find Plaintiff’s “request to



1
    Dkt. 4.
2
    Dkt. 63.
3
    Dkt. 40.
4
    See Dkt. 63.
5
    Id. at 14.

                                                      1
include additional supplemental facts underlying her gender discrimination claim as untimely

because she knew or reasonably should have known of the facts at the commencement of this

action nearly three years ago and did not seek to include the facts when granted leave to amend

her Complaint.”6 Neither party objects to Judge Furse’s Report and Recommendation, so the

court reviews the Report and Recommendation for clear error.7

           Having carefully considered Judge Furse’s Report and Recommendation, the court finds

no clear error. The court therefore ADOPTS Judge Furse’s Report and Recommendation.8

Plaintiff’s Motion for Leave to File a Second Amended Complaint9 is DENIED.

           SO ORDERED this 15th day of July, 2019.

                                                      BY THE COURT:


                                                      ________________________________________
                                                      ROBERT J. SHELBY
                                                      United States Chief District Judge




6
    Id.
7
 See Fed. R. Civ. P. 72(b) advisory committee’s note (1983) (“When no timely objection is filed, the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.”) (citing
Campbell v. U.S. Dist. Court for N. Dist. of Cal., 501 F.2d 196, 206 (9th Cir. 1974), cert. denied, 419 U.S. 879); see
also Summers v. State of Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (“In the absence of timely objection, the district
court may review a magistrate's report under any standard it deems appropriate.”).
8
    Dkt. 63.
9
    Dkt. 40.

                                                          2
